Notice of Pre-AIA  or AIA  Status


The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the fluid source is contained in the process vessel” (claim 13) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 21, what does a “windowless optical cell” (italics added) mean?  What optical feature does the “optical cell” provide?  Is there any optics involved at all?  (If not, such it especially confusing)  is no longer an “optical cell”, which creates an ambiguity.  What exact structure is does a “windowless optical cell” correspond to?  No amount of responsible experimentation can provide a solution, as (A) such is claimed, (B,C,D) the nature of the invention and art of record do not provide for any explanation, (E) predictability is inherently non-existent, leaving one to merely speculate, (F,G) there is no direction, and no examples as to what such an “windowless optical cell” might represent, and (H) the resulting speculation leaves one at a dead end, with no place to turn. 

Claims 1-14,21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the preamble calls for a “system”, but the body of the claim is a list of parts as the “fluid source” is not connected to any of the remaining structure.  What is Applicant’s intent?  Is this claim a “system” (per preamble), or is it a list of parts (per body of the claim)?1
As to claim 1, a “fluid source” is confusing, as the disclosure seems to suggest that it corresponds to a mere fluid, but a fluid by itself is not a source.  (Consider that fluid is by itself everywhere)  This is problematic, as Paragraph 62 (and claims 3 and 13) suggests that lower reservoir or process reservoir is the source.  As a result, it’s not clear what the distinction exists between “a fluid” by itself and “a fluid source” in this system claim.

As to claim 3, where is there a system with a “fluid source” and “a lower reservoir” in any figure?  Note that Para 62 states that “the lower reservoir is a fluid source” (underling and italic added), suggestive that the lower reservoir may very well be the fluid source, necessarily resulting in the same structure being claimed twice (i.e., the “fluid source” (of claim 1) and the “lower reservoir”.
As to claim 3, it’s unclear how the “fluid source and the upper reservoir forming a recirculation flow path” actually provides “a recirculating flow path from the … to the fluid source” (lines 3-last), because the “the recirculating flow path from the … to the fluid source” (lines 3-last) is depicted as including the “fluid source and the upper reservoir” (line3).  The “fluid source and the upper reservoir” do not appear to be connected together is such a manner to provide a “path” (line 3) that so connects the remaining elements, as the fluid source and upper reservoir are separated by the pump and flow cell as depicted in lines 3-last. 
As to claim 11, ”the substance disposed on the substrate” (line 4), where the “fluid sample is a substance” (line 1), is not consistent with the sample not having yet been ejected from the flow cell (lines 4-5 of claim 1).  Claim 11 is not consistent with claim 1 to that extent.
As to claim 13, what structure do the “process vessel”, and “fluid source” that is contained in that same process vessel (per Para 72) correspond to in any figure?  Is such a first container (source) within a second container (process vessel)?   
As to claim 14, how is a molten material by itself a “source”?  A molten material by itself must be contained by something, as by itself it cannot be a source.  The term “is” (line 14) is a powerful term.
As to claim 21, what does a “windowless optical cell” (italics added) mean?  What optical feature does the cell provide?  Maybe it means that the cell was constructed by obtaining an optical cell, and is no longer an “optical cell”, which creates an ambiguity.  What exact structure is does a “windowless optical cell” provide?
As to claim 21, how is an orifice “a windowless optical cell”?  Consider that an “orifice” is merely a hole through a body, and a hole is empty space.  Empty space is not a “cell”.  Is it Applicant’s intent to create a new definition for the term “orifice”?  What is Applicant’s intent?  (As to claim 21, isn’t it the “flow cell” (of claim 1) that comprises an optical cell … maybe?)

Claim(s) 1,4,5,6,7,8 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ferrin 3,475,950.
As to claims 1,4,6,7, Ferrin 3,475,950 teaches (Figure 2):

    PNG
    media_image1.png
    282
    612
    media_image1.png
    Greyscale

The flow cell is above is as much a flow cell as is claimed.  The distance between orifices is less that a multiple of flow cell diameters.








As to claim 5,

    PNG
    media_image2.png
    258
    597
    media_image2.png
    Greyscale

As to claim 8, 

    PNG
    media_image3.png
    281
    665
    media_image3.png
    Greyscale

As to claim 9, the carrier pushes (“push”, line 17, col. 3) the sample as the carrier is “slightly above atmosphere” (lines 15,16, col. 3).

Claim(s) 10,12,13,15,21,15,18,19 is/are rejected under 35 U.S.C. 102a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ferrin 3,475,950.

As to claims 12,18, it’s well known that sample are removed from the sample volume at such a rate so that the analysis may be carried out in a responsible/reasonable time.
As to claims 13,15, the sample that is to enter the sample valve does not appear by itself.  Such as shown above arrives from a tube (vessel), or it’s well known to have an ultimate source from within a container.  In the alternative, it’s well known to employ conveyors to transport containers of samples to a chromatograph sampler/analyzer.  As such, fluids are effectively extracted from such sampling process systems.
As to claim 21, the cell is a body with an aperature(s), and is thus is structurally as much a windowless optical cell as claimed.
As to claim 19,

    PNG
    media_image4.png
    169
    618
    media_image4.png
    Greyscale




Claims 11,12,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrin ‘950 as applied to claims 1,15 above, and further in view of Pohl et al 2013/0233093.
As to claims 11,17, Pohl teaches (Para 2) use of spectrometers to analyze liquid samples that have passed through a chromatograph to provide analysis.
As to claim 12, it’s well known that sample are removed from the sample volume at such a rate so that the analysis may be carried out in a responsible/reasonable time.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrin ‘950 as applied to claim 1 above, and further in view of Itoh et al 2007/0219379.
As to claim 14, Itoh teaches that liquid chromatograph is useful for molten salt measuring.  Suggestive of employ Ferrin’s valve in such.

Claim(s) 15,16,17,18,19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Budu-Tawiah et al 2016/0329198.
As to claims 15,16,17; Budu-Tawiah et al 2016/0329198 teach (Figure 1) a method, including: extracting a fluid from liquid chromatograph (Para 106); applying actuation gas into aperture 120 (and even 122); generation a sample from the extracted fluid, which fluid is a droplet (Para 112) that exist aperture 108 (Para 120); and transporting the droplet to a mass spectrometer analyzer (Para 124)
As to claim 18, the rate of the drop ejection is greater than 50 uL/second.
As to claim 19, 

    PNG
    media_image5.png
    212
    633
    media_image5.png
    Greyscale


Claim(s) 1,4,9,10,11,12,13,21 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Budu-Tawiah et al ‘198.

    PNG
    media_image6.png
    310
    757
    media_image6.png
    Greyscale

As to claims 1,9,10,11,12, either the pressure at the orifice in the flow cell (for working gas and/or carrier) is greater than or equal to the pressure of the orifice in the cell; or in the alternative, it would have been obvious to employ such to cause the working/carrier gas to effectively direct the sample exiting orifice 108 to reach the detector. The drops are sent to a mass spectrometer.
As to claim 4,

    PNG
    media_image7.png
    307
    743
    media_image7.png
    Greyscale

As to claim 6,	

    PNG
    media_image8.png
    247
    766
    media_image8.png
    Greyscale

As to claim 7,

    PNG
    media_image9.png
    193
    705
    media_image9.png
    Greyscale

As to claim 8,
	
    PNG
    media_image10.png
    193
    705
    media_image10.png
    Greyscale



As to claim 13, the chromatograph is a process vessel.
As to claim 21, the cell is a body with an aperature(s), and is thus is structurally as much a windowless optical cell as claimed.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budu-Tawiah applied to claim 1 above, and further in view of Itoh et al 2007/0219379.
As to claim 14, Itoh teaches that liquid chromatograph is useful for molten salt measuring,   suggestive of employ such in Budu’s chromatograph system.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 2 is not rejected on this point, as claim 2 cures the deficiency.